                      Fred W. Triem
                      Alaska Bar No. 7912140
                      Box 129
                      Petersburg, AK
                      99833-0129
                      (907) 772-3911 (phone & fax)
                      triemlaw@alaska.net
                      Attorney for Plaintiffs




                                                IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA — FIRST JUDICIAL DISTRICT AT JUNEAU



                      KAREN E. ELLINGSTAD, AND          :
                      CLIFFORD W. TAGABAN,              :
                                                        :
                                     Plaintiffs,        :
                                                        :
                               vs.                      :                                           Case No.
                                                        :
                      KAKE TRIBAL CORPORATION [KTC], :
                      JEFFREY W. HILLS, ROBERT D. MILLS :
                      MICHAEL J. BARTLETT, LORRAINE     :
                      WILSON JACKSON, AND ELLIE JACKSON :
                                                        :
                                     Defendants.        :
                                                        :

                          COMPLAINT FOR FRAUDULENT DEBT COLLECTION PRACTICES AND DEFAMATION
FRED W. TRIEM
                                 (Federal Fair Debt Collection Practices Act – 15 U.S.C. §§ 1692a - 1692p)
 Attorney at Law
     Box 129
Petersburg, Alaska
   99833-0129                  Karen E. Ellingstad and Clifford W. Tagaban, plaintiffs in the above-captioned
triemlaw@alaska.net

 (907) 772-3911       action, by and through their attorney, Fred W. Triem of Petersburg, Alaska, for their
                      cause of action allege and aver as follows:
                      +    C OMPLAINT FOR F RAUDULENT D EBT C OLLECTION P RACTICES AND D EFAMATION , ETC .     21 April 2021
                           Ellingstad, et al. v. Kake Tribal Corp. [KTC], et al.                                  Page 1 of 5
                            Case 1:21-cv-00008-SLG Document 1 Filed 04/21/21 Page 1 of 5
                                       I. PARTIES –Victims, Corporation, Corporate Officers

                              (1)     Plaintiff Karen E. Ellingstad is a paralegal who is employed in the law office
                      of Fred W. Triem, the attorney who successfully prosecuted the 1990 class action suit
                      against KTC for which KTC has not yet paid the Judgment that was entered in 1994 and
                      affirmed on appeal in 1997. 1

                              (2)     Plaintiff Cliff Tagaban [hereinafter: Tagaban] is a shareholder of Kake Tribal
                      Corporation.

                              (3)     Kake Tribal Corporation [hereinafter: “KTC”] is an Alaska Native Village
                      Corporation, as this term is defined in the Alaska Native Claims Settlement Act [ANCSA]
                      § 3(j) [43 U.S.C. § 1602(j)]. KTC is incorporated in Alaska; KTC presently is a business-
                      for-profit corporation in good standing with the Alaska Department of Commerce,
                      Community, and Economic Development.

                              (4)     Defendant Jeffrey W. Hills is the chief executive officer [CEO] of KTC.

                              (5)     Defendant Robert D. Mills is the president of KTC, a member of its board of
                      directors, and holds other offices within KTC’s subsidiary and affiliate business
                      enterprises and related corporations.

                              (6)     Michael J. Bartlett is KTC’s executive officer and in-house legal officer.

                              (7)     Defendant Lorraine Wilson Jackson is the corporate secretary and operating
                      officer of KTC.

FRED W. TRIEM                 (8)     Defendant Ellie Jackson is the shareholder relations officer at KTC.
 Attorney at Law
     Box 129
Petersburg, Alaska
   99833-0129
triemlaw@alaska.net   1
                             Hanson v. KTC, 939 P.2d 1320, 1324 (Alaska 1997) (Matthews, J.) (“II. A.
 (907) 772-3911       Payments under the Plan Were Illegal: .... Because no provision of ANCSA authorizes
                      the plan, the payments in this case were illegal.”) (italics in the original).
                      +   C OMPLAINT FOR F RAUDULENT D EBT C OLLECTION P RACTICES AND D EFAMATION , ETC .   21 April 2021
                          Ellingstad, et al. v. Kake Tribal Corp. [KTC], et al.                                Page 2 of 5
                          Case 1:21-cv-00008-SLG Document 1 Filed 04/21/21 Page 2 of 5
                                                  II. JURISDICTION – Federal Question

                          FDCPA, Federal Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692a- 1692o


                               (9)    This court has original jurisdiction over this civil action under 28 U.S.C.
                      § 1331 because this suit arises under the laws of the United States, specifically: The
                      FDCPA, 15 U.S.C. §§ 1692a, et seq., as further explained in ¶¶ 10, et seq., below.

                              (10)    This court has supplemental jurisdiction over the state law claims under
                      28 U.S.C. § 1367 because the state law claims are so closely related to the federal claims
                      that they form part of the same case and controversy under Article III of the United States
                      Constitution, as explained in ¶¶ 11, et seq., below.

                              (11)    The United States District Court for the District of Alaska (i.e., this court)
                      has personal jurisdiction over all of the parties to this action.



                                             III. VENUE – First Judicial District [28 U.S.C. § 81A]


                              (12)    Venue is proper at Juneau, within the First Judicial District, because KTC
                      maintains its headquarters and principal office in Kake, Alaska, which is situated within
                      the First Judicial District, approximately 150 kilometers (90 miles) south of Juneau and
                      approximately 175 kilometers (110) miles north of Ketchikan, Alaska.

                              (13)    Juneau is one of the venue locations recognized in 28 U.S.C. § 81A.
FRED W. TRIEM
 Attorney at Law
     Box 129
Petersburg, Alaska
   99833-0129
triemlaw@alaska.net

 (907) 772-3911



                      +   C OMPLAINT FOR F RAUDULENT D EBT C OLLECTION P RACTICES AND D EFAMATION , ETC .   21 April 2021
                          Ellingstad, et al. v. Kake Tribal Corp. [KTC], et al.                                Page 3 of 5
                          Case 1:21-cv-00008-SLG Document 1 Filed 04/21/21 Page 3 of 5
                                                            IV. PREDICATE FACTS

                          KTC violates the FDCPA by inventing false claims of fictional debt and then

                                     sending threats to the plaintiffs and to their family members


                              (14)    KTC has invented a fictional debt for “demurrage,” which KTC claims is

                      owed by the plaintiffs.

                              (15)    KTC is sending frequent, periodic “invoices” to the plaintiffs for its fictional

                      “demurrage” debt, which increase by $9,000.00 per day plus a claim for interest.

                              (16)    KTC has threatened the plaintiffs with a wide variety of harms, including

                      incarceration and physical violence.            For example, KTC has issued a threat: “[T]hen we

                      call in the debt collectors. You won’t like them.”

                              (17)    KTC’s threats include rendering the plaintiffs poor: “In Tagaban’s case he

                      will be very poor after we have finished with him.”

                              (18)    KTC had made false claims that it has obtained judgment(s) against the

                      plaintiffs for its “demurrage” claims in courts in Louisiana and in The Hague; but no such

                      judgments have been issued by any court in the United States or elsewhere.




FRED W. TRIEM
 Attorney at Law
     Box 129
Petersburg, Alaska
   99833-0129
triemlaw@alaska.net

 (907) 772-3911



                      +   C OMPLAINT FOR F RAUDULENT D EBT C OLLECTION P RACTICES AND D EFAMATION , ETC .   21 April 2021
                          Ellingstad, et al. v. Kake Tribal Corp. [KTC], et al.                                Page 4 of 5
                          Case 1:21-cv-00008-SLG Document 1 Filed 04/21/21 Page 4 of 5
                                                          V. PRAYER FOR RELIEF


                              For the reasons stated above, the plaintiffs assert the following affirmative claims

                      and they request that this Court grant the following relief:

                              (A)     A declaration that the Federal District Court has subject matter jurisdiction
                      because: (1) KTC’s conduct violates federal and state laws and (2) KTC’s actions (or
                      failures to take action required by law) violate the plaintiffs’’ legal rights.

                              (B)     A declaration that KTC’s actions, as described in this Complaint, are illegal
                      and contrary to federal and state law.

                              (C)     An injunction to prohibit the continuation or repetition of KTC’s illegal
                      conduct and prohibited debt collection claims and procedures.

                              (D)     An order awarding plaintiff monetary damages.

                              (E)     An order awarding plaintiffs their attorney’s fees and costs.

                              (F)     Orders awarding plaintiffs such other and further relief as the Court deems
                      just and proper.

                              Respectfully submitted this 21st day of April in 2021 at Petersburg, Alaska.



                                                                                        Fred W. Triem –Attorney for Plaintiffs
                                                                                        Alaska Bar # 7912140
                                                                                        triemlaw@alaska.net
FRED W. TRIEM
 Attorney at Law
     Box 129
Petersburg, Alaska
   99833-0129
triemlaw@alaska.net

 (907) 772-3911



                      +   C OMPLAINT FOR F RAUDULENT D EBT C OLLECTION P RACTICES AND D EFAMATION , ETC .           21 April 2021
                          Ellingstad, et al. v. Kake Tribal Corp. [KTC], et al.                                        Page 5 of 5
                          Case 1:21-cv-00008-SLG Document 1 Filed 04/21/21 Page 5 of 5
